KONDUROS, J.,
dissenting.
I respectfully dissent. I would find Brown did not abandon his expectation of privacy in the contents of his cell phone and therefore, law enforcement’s warrantless search violated the Fourth Amendment.
The Fourth Amendment to the United States Constitution protects “[t]he right of the people to be secure in their persons, houses, papers, and effects, against unreasonable searches and seizures_” U.S. Const, amend. IV. Generally, “a warrantless search is per se unreasonable and violative of the Fourth Amendment,” unless an exception applies. State v. Morris, 411 S.C. 571, 580, 769 S.E.2d 854, 859 (2015).
The doctrine of abandonment, which our supreme court has recognized as an exception to the warrant requirement, provides “[abandoned property has no protection from either the search or seizure provisions of the Fourth Amendment.” State v. Dupree, 319 S.C. 454, 457, 462 S.E.2d 279, 281 (1995). In determining whether property has been abandoned in the Fourth Amendment search and seizure context,
the question is whether the defendant has, in discarding the property, relinquished his reasonable expectation of privacy so that its seizure and search is reasonable within the limits of the Fourth Amendment. In essence, what is abandoned *30is not necessarily the defendant’s property, but his reasonable expectation of privacy therein.
Id. (internal quotation marks omitted).
The United States Supreme Court recently held law enforcement must generally obtain a warrant before searching the contents of a cell phone seized pursuant to a search incident to arrest. Riley v. California, — U.S. —, 134 S.Ct. 2473, 2493-95, 189 L.Ed.2d 430 (2014). The Court’s “answer to the question of what police must do before searching a cell phone seized incident to an arrest is accordingly simple — get a warrant.” Id. at 2495. In distinguishing other physical objects obtained during searches incident to arrest, the Court recognized the unique nature of modern cell phones, their capacity for storage of vast amounts of personal information on devices easily carried, and the resulting privacy concerns triggered. Id. at 2488-91. Although Riley focused on how the search incident to arrest doctrine applies to modern cell phones, the decision provides guidance on the protection of privacy interests under the Fourth Amendment given substantial advancements in technology. Id. (noting modern cell phones may store an immense range of sensitive personal information and a search of a cell phone “would typically expose to the government far more than the most exhaustive search of a house”).
In my opinion, Brown did not relinquish his reasonable expectation of privacy in the contents of the phone merely by its discovery at the scene of a crime, especially in light of the presence of a passcode on the phone. In addition, the lack of any exigency justifying a warrantless search and the ease with which law enforcement could have obtained a warrant demonstrates further the need to comply with the warrant requirement.
I disagree with the majority’s reliance on United States v. Oswald, 783 F.2d 663 (6th Cir.1986), and on People v. Daggs, 133 Cal.App.4th 361, 34 Cal.Rptr.3d 649 (2005), in affirming the trial court’s conclusion. The events in Oswald do not involve a cell phone and occurred decades before the technology on which modern cell phones are based was fully conceivable. 783 F.2d at 663-65; see also Riley, 134 S.Ct. at 2484 (“Both phones [at issue in the case] are based on technology *31nearly inconceivable just a few decades ago.”)- What the defendant in Oswald abandoned — a locked briefcase inside the trunk of a burned — out automobile left next to the interstate-is substantially different from a cell phone discovered at the scene of a crime. 783 F.2d at 663-64. While tangible items similar to those digitally contained on a cell phone, such as photographs, contact information, and correspondence, may be stored in a briefcase, it is significantly limited compared to what may be stored on a cell phone. Riley, 134 S.Ct. at 2489-90.
In addition, the law enforcement officers in Daggs did not access the data contained on the cell phone discovered at the scene of a crime but instead procured the phone’s electronic serial number by removing the battery. 34 Cal.Rptr.3d at 650-51. Unlike opening a passcode-locked phone without first obtaining a warrant, removing the battery to the cell phone to discover a serial number does not intrude upon a person’s extensive private information that may be stored therein. Id. Moreover, the officers in Daggs used the serial number to obtain a warrant for the subscriber’s name, telephone number, and telephone records, which led to the identification of the defendant. Id. at 651.
By contrast, the officers in the present case possessed the phone for nearly a week before unlocking it by a “lucky guess,” yet did not seek a warrant, which likely would have been granted given that the cell phone was discovered at the scene of a burglary and did not belong to any of the residents. The officers’ delay in accessing the cell phone belies the presence of any exigent circumstances justifying the warrant-less intrusion. See Riley, 134 S.Ct. at 2494 (stating exigent circumstances may justify a warrantless search of a cell phone). As the majority notes, after unlocking the phone six days after the burglary, the lead detective searched through the contacts list until he found a relative, “Grandma,” from whose number he then obtained a list of relatives and age ranges from a comprehensive database. The detective then compared photographs for driver’s licenses in the records of the DMV to the background picture on the cell phone until he discovered a match. This match directly identified and led the officers to Brown. The evidence leading the officers to Brown was found entirely through the warrantless search of the *32phone and is the only evidence connecting Brown to the burglary. Law enforcement did not find Brown’s fingerprints on the cell phone or at the crime scene, nor did a search of Brown’s residence uncover any of the stolen items.
The Court in Riley made clear its holding “is not that the information on a cell phone is immune from search; it is instead that a warrant is generally required before such a search, even when a cell phone is seized incident to arrest.” Id. at 2493 (emphasis added). In my opinion, the Court’s language indicates law enforcement must obtain warrants to search cell phones, even in cases when a person’s expectation of privacy is diminished, absent the applicability of an exception. See id. at 2488 (“[W]hen privacy-related concerns are weighty enough a search may require a warrant, notwithstanding the diminished expectations of privacy of the arres-tee.” (internal quotation marks omitted)). The existence of the passcode also displays an expectation of privacy in the contents of the phone, and the simplicity of Brown’s passcode of “1-2-3-4” does not negate law enforcement’s need to obtain a warrant. While under these circumstances I would not find a reasonable expectation of privacy existed in the physical object of the phone, I believe a person preserves their reasonable expectation of privacy in its contents, which is precisely what provides a phone its significance.
For the foregoing reasons, I believe Brown did not abandon his reasonable expectation of privacy in the contents of the phone and law enforcement’s warrantless search violated the Fourth Amendment. The trial court therefore erred in failing to exclude the evidence obtained from the warrantless search, and I would reverse and remand for a new trial.